Citation Nr: 0817869	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-13 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel












INTRODUCTION

The veteran's active service includes periods from October 
1986 to October 1989, and from March 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran does not have bilateral impaired hearing by VA 
standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed bilateral hearing loss 
as the result of in-service noise exposure.  In particular, 
he explains that throughout his periods of service, he was 
regularly exposed to gun and tank fire and that ear 
protection was not always available.  Thus, he feels that 
service connection for bilateral hearing loss is warranted.  




Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a May 
2005 letter.  The veteran was again notified of the VA's duty 
to assist by telephone in August 2006.  He indicated at that 
time that he had no further evidence to provide.  
Subsequently, the April 2007 statement of the case was 
issued, which provided the veteran with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no ratings or 
effective dates will be assigned.

In addition, the veteran has been accorded a pertinent VA 
examination, and all pertinent available treatment records, 
cited by the veteran, have been obtained and associated with 
his claims folder.  In this regard, the Board acknowledges 
that the claims file does not include service medical records 
from the period of March 2004 to June 2005.  The record 
reveals that the RO made multiple attempts to obtain these 
records from the veteran's reserve unit (HHB 2/265th Air 
Defense Forward 3).  A March 2006 report reflects that the 
unit stated that the veteran was in the Persian Gulf during 
the 2004-2005 period and that none of his records returned 
with him.  That same month, the RO notified the veteran that 
no service medical records for 2004-2005 had been found.  The 
veteran was advised of this, and that without them the claim 
would be adjudicated based on the evidence of record.  By a 
March 2006 telephone conversation, the veteran informed the 
RO that 2004-2005 records were lost for the entire unit, that 
he did not have any copies, and to continue with his claim as 
he had no further evidence to provide.  In August 2006, VA 
issued a "Formal Finding on the Unavailability of Service 
Medical Records."  Thus, the Board finds that further 
attempts to obtain these records would be futile.  38 C.F.R. 
3.159 (c)(2).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Available service medical records are negative for complaints 
of, treatment for, or findings of bilateral hearing loss.  
The Board notes that periodic exams in November 1988 and May 
2002 revealed mild hearing loss in the left ear at 6000 
hertz.  However, auditory thresholds at that frequency are 
not considered when determining hearing impairment for VA 
purposes.  

At a February 2007 VA audiological examination, the veteran 
reported that he first noticed a change in his hearing in 
2005.  That examination revealed pure tone thresholds of 15, 
15, 10, 35, and 15 decibels in the veteran's right ear, and 
15, 10, 10, 30, and 15 in the veteran's left ear at 500, 
1000, 2000, 3000, and 4000 hertz respectively.  Additionally, 
the veteran had speech discrimination scores of 96 percent 
correct bilaterally.  The diagnosis was high frequency 
sensorineural hearing loss with subjective tinnitus 
bilaterally.  (The veteran has been service connected for 
tinnitus.)  

While the Board acknowledges the findings of the February 
2007 VA examination, the results do not reflect hearing 
impairment constituting a disability under 38 C.F.R. § 3.385.  
In the absence of a current bilateral hearing disability for 
VA purposes, there can be no valid claim for such a disorder, 
and the appeal must be denied.  Brammer.  

In reaching this decision, the Board also notes that at a 
second VA examination performed in March 2007, the examiner 
opined that the veteran had minimal  hearing loss, but this 
also was a reference to the relative decrease in hearing 
acuity at 3000 Hertz.  As this is not at a level that 
constitutes hearing loss for VA purposes, these comments do 
not provide a basis for an award of the benefit sought.  
Moreover, the veteran himself is observed to have commented 
at the examination that "as far as he is concerned his 
hearing is normal."  Accordingly, the criteria to establish 
service connection for bilateral hearing loss are not met in 
this case.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


